DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 9/21/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hattori et al (Effectiveness of plasma treatment on pancreatic cancer cells, International Journal of Oncology, 47, 1655-1662, 2015) in view of Traylor et al (Long-term antibacterial efficacy of air plasma-activated water, J Phys. D. Appl. Phys 44, 2011).  
Hattori discloses a method of treating pancreatic cancer cells by exposing cancer cells to a plasma treated solution (abstract). The solution comprises 10% FBS (page 1656). The formulation when applied to healthy tissue has no effect (Figure 1). The formulation is injected subcutaneously into the subject (page 1656).
While the prior art discloses the treatment of pancreatic cancer with plasma activated the medium, the prior art is however silent to the specific NaCl concentration of the medium. The use of specific concentrations o in saline solutions for plasma activation are known in the art as seen in the Traylor study.
Traylor discloses a method for long-term antibacterial efficacy using air plasma-activated water (abstract). The water comprises a buffered saline solution with a 0.9% NaCl concentration that is buffered with a phosphate base to a pH of 7.4 (Experimental). The saline solution is active by a device comprising an electrode that generates a plasma discharge (Experimental). PAPBS solutions produce consistent reactive oxygen species such as H2O2 for 7 days with little drop off.  It would have been obvious to substitute the buffered saline of Traylor into the formulation of Hattori as they undergo similar procedures and are used for the same purpose.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a method of treating pancreatic cancer. It would have been obvious to combine the medium of Traylor into the treatment method of Hattori as Hattori discloses that plasma activated medium are useful for treating pancreatic cancer cells, while leaving healthy cells unharmed. It would have been obvious to combine the prior art as the prior art solves the same problem of producing plasma activated buffered solution with biological activity and pharmaceutical uses. One of ordinary skill in the art would have been motivated to combine the art with an expect result of a stable method of treating pancreatic cancer with a simple saline solution.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hattori et al (Effectiveness of plasma treatment on pancreatic cancer cells, International Journal of Oncology, 47, 1655-1662, 2015) and Traylor et al (Long-term antibacterial efficacy of air plasma-activated water, J Phys. D. Appl. Phys 44, 2011) as applied above, in view of Johnson (US 2011/0284437 hereafter Johnson)
As discussed above the combination of Hattori and Traylor provide a method of treating pancreatic cancer with plasma activated sodium chloride solution and injecting that solution, while keeping healthy tissue safe.  The combination, while disclosing the making of plasma, does not discloses the specific type of device used.  The use of tubular high-density plasma reactor to form plasma activated water is well known in the art as seen in Johnson. 
Johnson discloses a tubular high-density device for making activated plasma [abstract, 0010].  The fluid being treated flows through the tube and is expelled through lower orifices [0018].  The device allows for more of the fluid to be activated, producing a higher yield composition. It would have been obvious to form the plasma using this device as it creates high yield plasma activated medium quickly while removing contaminated from a sample [0014].
With these aspects in mind it would have been obvious to create the plasma activated sodium chloride solution using the device of Johnson as it would be able to produce a high yield plasma activated solution while reducing contamination.  It would have been obvious to produce the solution of Hattori and Traylor by the device of Johnson as they solve the same problem of making activated plasma at atmosphere. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of stable method of making activated plasma to treat cancer.
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. Applicant argues that: 
The combination of Hattori and Traylor do not render the claims obvious since there is no motivation to combine or substitute the solutions of Traylor for those of Hattori.

Regarding this argument, it remains the position of the Examiner that it would have been obvious to combine the plasma activated solutions of Traylor into the formulations Hattori.  Applicant argues that there would be no reason for the combination as the Traylor solutions show no bacteria killing ability and thus there would be no motivation tot combine in to a cancer fighting or treating formulation. However, plasma activated PBS solutions, the compositions substituted into Hattori, show increased presence and formation of reactive oxygen species like H2O2 which Hattori acknowledged in useful in killing cells.  It would have been obvious to include the plasma activated solutions that produce ROS as they are known for killing cancer cells. 
The combination of Hattori, Traylor and Johnson do not render the claims obvious as the combination would not be operable together as the functions of the reference differ too drastically.
Regarding this argument, it remains the position of the Examiner that the combination continues to render the claims obvious.  Applicant argues that since each reference forms plasma with different devices and sets up, there would be no way of combining the disclosures without modifying these references and making them inoperable.  However, Hattori and Traylor are not applied for their means of making plasma, only that plasma activated solutions are formed and the resulting solutions have certain properties.  The plasma is formed by conventional means at high voltage (above 5 kV) in batch form. Johnson would offer an efficient upgrade allowing for scaling up production to create large quantities of plasma saline.  The plasma of Johnson is formed at equally high voltage (15kV to 30kV) which is within the range of Hattori and Traylor.  It would have been obvious to produce the solution of Hattori and Traylor by the device of Johnson as they solve the same problem of making activated plasma at atmosphere. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of stable method of making activated plasma to treat cancer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618